                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                            CIVIL ACTION NO. 1:19-CV-00332-GCM
    KIMBERLY PEVAROFF,

                     Plaintiff,

      v.                                                                    ORDER

    ANDREW M. SAUL,

                     Defendant.


           THIS MATTER comes before the Court on Plaintiff’s Motion for Summary Judgment

(ECF Doc. 9) and Defendant’s Motion for Summary Judgment (ECF Doc. 11), as well as the

parties’ briefs and exhibits.

           Having fully considered the written arguments, administrative record, and applicable

authority, the Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is not

supported by substantial evidence. Accordingly, the Court will grant Plaintiff’s Motion for

Summary Judgment; deny Defendant’s Motion for Summary Judgment; reverse the

Commissioner’s decision; and remand this matter for further proceedings consistent with this

Order.

           I.       FACTUAL BACKGROUND

           The facts relevant to this case relate to the residual functional capacity (“RFC”) 1

assessment of the Administrative Law Judge (“ALJ”)—specifically the ALJ’s findings regarding



1
 The Social Security Regulations define “Residual Functional Capacity” as “what [a claimant] can still do despite his
limitations.” 20 C.F.R. § 404.1545(a). The Commissioner is required to “first assess the nature and extent of [the
claimant’s] physical limitations and then determine [the claimant’s] Residual Functional Capacity for work activity
on a regular and continuing basis.” 20 C.F.R. § 404.1545(b).




                Case 1:19-cv-00332-GCM Document 14 Filed 03/29/21 Page 1 of 7
Plaintiff’s mental capacity. The ALJ explained that, due to Plaintiff’s depression and anxiety, she

“can only perform and maintain concentration for simple, routine, repetitive tasks, can adapt to

routine changes, and can have no more than occasional interaction with the general public, co-

workers, and supervisors.” ECF Doc. 8-1 at 18, 22. The ALJ found that “this conclusion is

supported by the treatment records, the objective findings on examinations, and the diagnostic

techniques.” Id. at 22. The ALJ also noted that his conclusion was “supported by the claimant’s

reported activities of daily living.” Id.

       In making this finding, the ALJ relied heavily on the opinions of two State Agency (“SA”)

psychologists. Id. at 24. The first SA psychologist, Dr. Bonny Gregory, found that Plaintiff “may

have difficulty with a highly social job environment due to her issues with anxiety, but that she

seemed capable of relating well to others (i.e. co-workers and supervisors) on a one on one basis.”

Id. at 24; see also id. at 81. The ALJ gave her opinion great weight because it was generally

consistent with the RFC, supported by medical signs and findings, and consistent with other

evidence on the record. Id. at 24. The second SA psychologist, Dr. Jennifer Fulmer, indicated

similarly in that Plaintiff may have difficulty in highly social job environments, but she seemed

capable of relating well to others, such as coworkers and supervisors, in a one-on-one basis. Id. at

24, 99. Dr. Fulmer further noted that Plaintiff would need a low-stress setting. Id. Again, the

ALJ gave her opinion great weight because it was generally consistent with the RFC, supported

by medical signs and findings, and consistent with other evidence on the record. Id. at 24.

       In making his findings, the ALJ also gave the opinion of Dr. James Edward Lee little

weight. Id. Dr. Lee found moderate to marked difficulties in Plaintiff’s social interaction abilities.

Id. at 25, 710. The ALJ found that Dr. Lee’s opinions were not well supported by medically

clinical findings, not consistent with other evidence on the record, not consistent with the




         Case 1:19-cv-00332-GCM Document 14 Filed 03/29/21 Page 2 of 7
examiner’s own clinical observations, and not consistent with Plaintiff’s benign clinical

presentations and conservative treatment. Id. at 25.

         After finding that Plaintiff could not perform her past relevant work, the ALJ asked the

vocational expert whether jobs existed in the national economy for an individual with Plaintiff’s

age, education, work experience, and RFC. Id. at 27. The vocational expert testified that there

would be work in the national economy falling with the parameters given, including the

assumption that the person “could only perform and maintain concentration for simple, routine,

repetitive tasks, that she could only adapt to routine changes, and the she could have no more than

occasional interaction with the general public, coworkers, and supervisors.” Id. at 67–68. The

ALJ determined that the vocational expert’s testimony was consistent with the information

contained in the Dictionary of Occupational Titles and that other work existed in significant

numbers in the national economy. Id. at 27. Therefore, the ALJ determined that a finding of “not

disabled” was appropriate. Id. Any other relevant facts are included in the discussion section

below.

         II.    PROCEDURAL HISTORY

         The Court adopts the procedural history as stated in the parties’ briefs. Plaintiff filed the

present action on November 26, 2019. In her Motion for Summary Judgment, Plaintiff argues that

the ALJ failed to resolve conflicts between two SA psychological consultants upon which she gave

great weight. According to Plaintiff, this failure to resolve conflicts does not allow the Court to

meaningfully review the ALJ’s RFC assessment and, therefore, the Commissioner’s decision is

not supported by substantial evidence. Moreover, Plaintiff argues the ALJ erred in failing to

include all relevant mental limitations in the RFC assessment or the hypothetical provided to the




           Case 1:19-cv-00332-GCM Document 14 Filed 03/29/21 Page 3 of 7
vocational expert without explaining why he decided to exclude certain limitations and, therefore,

the ALJ’s conclusion that Plaintiff is able to do other work is not supported by substantial evidence.

       III.    STANDARD OF REVIEW

       The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795 F.2d

343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

       As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). In Smith v. Heckler,

the Fourth Circuit noted that “[s]ubstantial evidence has been defined as being ‘more than a

scintilla and do[ing] more than creat[ing] a suspicion of the existence of a fact to be established.

It means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” 782 F.2d 1176, 1179 (4th Cir. 1986) (quoting Richardson, 402 U.S. at 401); see also

Seacrist v. Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays, 907 F.2d at 1456; see




         Case 1:19-cv-00332-GCM Document 14 Filed 03/29/21 Page 4 of 7
also Smith v. Schweiker, 795 F.2d at 345; Blalock, 483 F.2d at 775. Indeed, this is true even if the

reviewing court disagrees with the outcome, so long as there is “substantial evidence” in the record

to support the final decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

         IV.      DISCUSSION

         The question before the ALJ was whether Plaintiff became disabled at any time. 2 A

five-step process, known as sequential review, is used in determining whether a Social Security

claimant is disabled. A disability claim is evaluated pursuant to the following five-step analysis:

         (1) Whether the claimant is engaged in substantial gainful activity;

         (2) Whether the claimant has a severe medically determinable impairment, or a

         combination of impairments that is severe;

         (3) Whether the claimant’s impairment or combination of impairments meets or

         medically equals one of the Listings in 20 C.F.R. Part 404, Subpart P, Appendix 1;

         (4) Whether the claimant has the RFC to perform the requirements of her past

         relevant work; and

         (5) Whether the claimant is able to do any other work, considering her RFC, age,

         education, and work experience.

20 C.F.R. §§ 404.1520(a)(4)(i)–(v). In this case, the ALJ determined Plaintiff was not disabled at

Step Five in the sequential evaluation process. Plaintiff argues the ALJ erred in Steps Four and

Five of the sequential review.

         The Court begins analysis by asking whether the RFC assessment is insufficient to form

the basis of the disability decision where the ALJ allegedly failed to reconcile two opinions upon


2
 Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an “inability to engage in
any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12
months . . . .” Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).



           Case 1:19-cv-00332-GCM Document 14 Filed 03/29/21 Page 5 of 7
which he gave great weight.      There is no dispute here regarding the ALJ’s physical RFC

assessment, but Plaintiff argues the mental RFC assessment is not supported by substantial

evidence. An ALJ should discuss the evidence and build an accurate and logical bridge from the

evidence to his conclusion. Monroe v. Colvin, 826 F.3d 176, 189–91 (4th Cir. 2016). Remand

may be appropriate “where an ALJ fails to assess a claimant’s capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in the ALJ’s

analysis frustrate meaningful review.” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015)

(quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)).

       Here, Plaintiff points out that the ALJ placed great weight on the opinions of two SA

psychologists who both found the Plaintiff was only capable of relating to others, such as co-

workers and supervisors, on a one-on-one basis. One of the four broad functional areas rated in a

social security decision is an individual’s ability to “interact with others.”         20 C.F.R.

§ 404.1520a(a)(3)–(4). While the ALJ briefly explained his reasons for giving little weight to the

opinion of Dr. James Edward Lee, he offered no explanation of why he gave great weight to the

SA psychologist opinions but failed to accept the SA psychologists’ opinions in full. See ECF

Doc. 8-1 at 24–25. The ALJ’s RFC assessment limited Plaintiff to occasional interaction with the

general public, co-workers, and supervisors without addressing why he chose not to limit Plaintiff

to one-on-one interaction. Id. at 18.

       Similarly, Plaintiff claims the ALJ’s RFC assessment failed to account for Dr. Fulmer’s

opinion that Plaintiff needed to work in a low-stress work environment—a SA psychologist

opinion on which the ALJ placed great weight. Id. at 24. The ALJ’s analysis does not address Dr.

Fulmer’s opinion that Plaintiff should be limited to a low-stress work environment and frustrates

meaningful review. The ALJ’s RFC assessment is not supported by substantial evidence.




         Case 1:19-cv-00332-GCM Document 14 Filed 03/29/21 Page 6 of 7
         Plaintiff further alleges the ALJ erred at Step Five. Because the RFC assessment is not

supported by substantial evidence, the Court need not address whether the ALJ erred at Step Five.

         By ordering remand pursuant to sentence four of 42 U.S.C. § 405(g), the Court does not

forecast a decision on the merits of Plaintiff’s application for disability benefits. See Patterson v.

Comm’r of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017). “Under § 405(g), ‘each final

decision of the Secretary [is] reviewable by a separate piece of litigation,’ and a sentence-four

remand order ‘terminate[s] the civil action’ seeking judicial review of the Secretary’s final

decision.” Shalala v. Schaefer, 509 U.S. 292, 299 (1993) (quoting Sullivan v. Hudson, 490 U.S.

877, 892 (1989)).

         V.         ORDER

         IT IS THEREFORE ORDERED:

    1. Plaintiff’s “Motion for Summary Judgment” (ECF Doc. 9) is GRANTED; Defendant’s

         “Motion for Summary Judgment” (ECF Doc. 11) is DENIED; and the Commissioner’s

         decision is REVERSED. This matter is REMANDED for a new hearing pursuant to

         Sentence Four of 42 U.S.C. §405(g).3

    2. The Clerk is directed to send copies of this Memorandum and Order to counsel for the

         parties.

         SO ORDERED.
                                                    Signed: March 29, 2021




3 Sentence Four authorizes “a judgment affirming, modifying, or reversing the decision . . . with or without
remanding the cause for a rehearing.” Sullivan, 496 U.S. at 625.



           Case 1:19-cv-00332-GCM Document 14 Filed 03/29/21 Page 7 of 7
